Citation Nr: 0734490	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cerebral artery 
aneurysm, claimed as intracranial hemorrhage.

2.  Entitlement to an initial increased disability rating for 
residuals of an appendectomy, currently rated as 
noncompensable.

3.  Entitlement to individual unemployability.

4.  Entitlement to an initial increased disability rating for 
the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to 
August 1999.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision denying 
entitlement to service connection for cerebral artery 
aneurysm and granting entitlement to service connection for 
residuals of an appendectomy and assigning a noncompensable 
disability rating.  The veteran's appeal for entitlement to 
individual unemployability arises from a December 2005 rating 
decision.  Lastly, the veteran's appeal for entitlement to an 
increased disability rating for the right knee arises from an 
August 2004 rating decision granting entitlement to service 
connection for degenerative arthritis of the right knee.

The issue of entitlement to an increased initial disability 
rating for the right knee is addressed in the REMAND portion 
of the decision below.


FINDING OF FACT

On June 13, 2007, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran that a withdrawal of his appeal regarding the issues 
of entitlement to service connection for cerebral artery 
aneurysm, claimed as intracranial hemorrhage, entitlement to 
an initial increased disability rating for residuals of an 
appendectomy, currently rated as noncompensable, and 
entitlement to individual unemployability is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).

In this case, in June 2007, the veteran submitted a written 
statement to the Board and clearly indicated he wished to 
withdraw his appeal for the issues of entitlement to service 
connection for cerebral artery aneurysm, claimed as 
intracranial hemorrhage, entitlement to an initial increased 
disability rating for residuals of an appendectomy, currently 
rated as noncompensable, and entitlement to individual 
unemployability.

The veteran has withdrawn these appeals and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for cerebral artery 
aneurysm, claimed as intracranial hemorrhage is dismissed.

Entitlement to an initial increased disability rating for 
residuals of an appendectomy, currently rated as 
noncompensable is dismissed.

Entitlement to individual unemployability is dismissed.


REMAND

An August 2004 RO rating decision granted the veteran's claim 
of entitlement to service connection for a right knee 
disability and granted a 10 percent disability rating.  In a 
VA Form 9 received in March 2005, the veteran argued that his 
knee condition had increased in severity.  The Board 
construes this statement as expressing disagreement with the 
RO August 2004 determination.  This issue is remanded for the 
issuance of a Statement of the Case (SOC) in order to afford 
the veteran the opportunity to perfect his appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

Issue the veteran a statement of the case 
regarding the issue of entitlement to an 
initial increased disability rating for a 
disability of the right knee.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


